Citation Nr: 0309823	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-02 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a right knee disorder, 
to include as secondary to a service-connected left knee 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

REMAND

The veteran served on active duty from December 1976 to June 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in January 2000, a 
transcript of which is of record.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii).  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 
02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) is invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104(a).  The 
Federal Circuit further held that 38 C.F.R. § 19.9(a)(2)(ii) 
was invalid in that it provided 30 days to respond to notice, 
which was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.

The Board notes that it undertook additional development on 
this issue pursuant to the authority granted by 38 C.F.R. 
§19.9(a)(2).  Specifically, the veteran underwent an 
examination in January 2003 for the specific purpose of 
evaluating the nature and etiology of his current right knee 
disorder.  Thereafter, the veteran was provided with notice 
detailing the results of this development, as required by 
38 C.F.R. §20.903, and a response was received from his 
accredited representative.  However, in light of the Federal 
Circuit's recent holding, the Board concludes that it must 
remand the instant case for the RO to consider the merits of 
the January 2003 VA examination report in the first instance.  


For the reasons stated above, this case is REMANDED for the 
following:

The veteran's claims folder should be 
returned to the RO for consideration of 
the January 2003 VA examination report.  
After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal.  
If the benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, which includes a summary of the 
additional evidence, and an opportunity 
to respond.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




